Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The Constitution permits the Legislature to confer on the County Court jurisdiction in “special cases,” and it is now necessary to consider what was meant by the term special cases. If there is no limit to it, then, the Legislature is unrestrained from giving to that Court all the original powers of the other Courts. In Hudson v. Caulfield, and *44in Reed’s heirs v. McCormick, we examined this proposition, and came to the conclusion that each branch of the judicial department liad its functions assigned by the Constitution, and was beyond the control of .either of the other departments of the Government, as far as its powers and jurisdiction were concerned.
In consonance with the opinions in those cases, we think that the term “ special cases" was not meant to incltide any class of cases for which the Courts of general jurisdiction had always supplied a remedy.
The “ special cases"’ therefore, must be confined to such new cases as are the creation of statutes, and the proceedings under which are unknown to the general framework of Courts of Common Law and Equity. The action to prevent or abate nuisances is not one of these, and is amply provided for in the Courts of general jurisdiction. In conferring this power upon the County Courts, the Legislature exceeded its constitutional authority, and the portion of the Act which contains it is invalid.
The judgment of the County Court is reversed, and the cause ¿lis-» missed.